Citation Nr: 1759289	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-27 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to assignment of a permanent and total (P&T) disability rating for prostate cancer prior to January 9, 2014, for the purpose of establishing eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the claim in January 2017.

The Veteran requested a hearing before the Board on his October 2011 VA Form 9.  However, in a subsequent communication received in July 2017, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2017).


FINDING OF FACT

Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for a P&T disability rating for prostate cancer prior to January 9, 2014.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of a P&T disability rating for prostate cancer prior to January 9, 2014, for the purpose of establishing eligibility for DEA under 38 U.S.C. Chapter 35 by the Veteran have been met and the appeal is withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  

The Veteran perfected his appeal of the April 2010 denial of a P&T rating for prostate cancer for the purpose of establishing eligibility for DEA.  In July 2017, the Veteran's representative submitted a written statement indicating that the Veteran wished to withdraw his appeal.  His withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3) (2017).  Thus, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to assignment of a P&T disability rating for prostate cancer prior to January 9, 2014, for the purpose of establishing eligibility for DEA under 38 U.S.C. Chapter 35.  It is dismissed.


ORDER

The appeal of entitlement to assignment of a P&T disability rating for prostate cancer prior to January 9, 2014, for the purpose of establishing eligibility for DEA under 38 U.S.C. Chapter 35, is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


